        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 1 of 19




DEREK SMITH LAW GROUP, PLLC
CATHERINE W. SMITH, ESQUIRE
Attorney ID No. 316291
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
catherine@dereksmithlaw.com
Attorneys for Plaintiffs

               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JANE DOE, et. al.,

                       Plaintiff,               Civil Action No. 3:21-00477

       v.                                       PROPOSED ORDER GRANTING
                                                PLAINTIFF’S MOTION FOR
 SCHUYLKILL COUNTY, et. al.                     PRELIMINARY INJUNCTION

                        Defendant.


   This matter comes before the Court pursuant to Fed. R. Civ. P. 65 for a

Preliminary Injunction. Having reviewed the papers filed in support of and in

opposition to this motion (if any), and being fully advised, the Court finds that

Plaintiffs have demonstrated (1) a strong likelihood of success on the merits, (2)

the possibility that they face immediate irreparable injury from Defendants’

conduct, (3) the balance of equities and hardships weighs in Plaintiffs’ favor, and

(4) the relief is in the public interest. Accordingly, Plaintiffs are entitled to

provisional injunctive relief, and the Court GRANTS Plaintiffs’ motion as follows:

                                            1
    Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 2 of 19




1. Upon finding that Plaintiffs have met their burden, this Preliminary

   Injunction is granted pursuant to Federal Rule of Civil Procedure 65 and the

   inherent equitable powers of the Court.

2. The Court hereby preliminarily RESTRAINS AND ENJOINS Defendant

   Schuylkill County, its agents, servants, employees, attorneys, and all others

   in active concert or participation with Defendant Schuylkill County, from

   changing Plaintiff’s employment status, job assignment, rate of pay, or

   otherwise retaliating against Plaintiff for filing Charges of Discrimination

   with the Equal Employment Opportunity Commission and for the filing of

   this lawsuit.

3. This Preliminary Injunction shall take effect immediately and shall remain in

   effect pending trial in this action or further order of this Court.

4. Plaintiff is directed to file proof of bond, in the amount of $__________,

   within three days of this Order. The bond shall serve as security for all

   claims with respect to this Preliminary Injunction, and any additional

   injunctive relief ordered by the Court in this action.

                                            BY THE COURT:

                                     ________________________________
                                                          MANNION, J.




                                        2
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 3 of 19




DEREK SMITH LAW GROUP, PLLC
CATHERINE W. SMITH, ESQUIRE
Attorney ID No. 316291
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
catherine@dereksmithlaw.com
Attorneys for Plaintiffs

              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOE, et. al.,

                      Plaintiff,
                                              Civil Action No. 3:21-00477
       v.
                                              PLAINTIFF’S MOTION FOR
                                              PRELIMINARY INJUNCTION
SCHUYLKILL COUNTY, et. al.,

                       Defendant.


      Plaintiffs Jane Doe, Jane Doe 2, Jane Doe 3, and Jane Doe 4, move before

this honorable Court pursuant to Fed. R. Civ. P. 65 for Preliminary Injunction

preserving the status quo and enjoining Defendant Schuylkill County and its agents

from changing Plaintiffs’ employment status, job assignment, rate of pay, or

otherwise retaliating against Plaintiff for filing Charges of Discrimination with the

Equal Employment Opportunity Commission and for the filing of this lawsuit.




                                          3
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 4 of 19




DEREK SMITH LAW GROUP, PLLC
CATHERINE W. SMITH, ESQUIRE
Attorney ID No. 316291
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
catherine@dereksmithlaw.com
Attorneys for Plaintiffs

              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOE, et. al.,
                                              Civil Action No. 3:21-00477
                      Plaintiff,
                                              MEMORANDUM OF LAW IN
       v.
                                              SUPPORT OF PLAINTIFF’S
                                              MOTION FOR PRELIMINARY
SCHUYLKILL COUNTY, et. al.,
                                              INJUNCTION
                      Defendant.


      Plaintiffs Jane Doe, Jane Doe 2, Jane Doe 3, Jane Doe 4, move before this

Honorable Court pursuant to Fed. R. Civ. P. 65 for Preliminary Injunction

preserving the status quo and enjoining Defendant and its agents from changing

Plaintiffs’ employment status, job assignment, rate of pay, or otherwise retaliating

against Plaintiff for filing Charges of Discrimination with the Equal Employment

Opportunity Commission and for the filing of this lawsuit.




                                          4
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 5 of 19




                            STATEMENT OF FACTS

I.    BRIEF DESCRIPTION OF THE UNDERLYING LAWSUIT


      Plaintiffs are all current employees of Defendant Schuylkill County

(hereinafter “Defendant SC”) and brings this action seeking all available relief under

Title VII of the Civil Rights Act of 1964 (“Title VII”), 18 U.S.C.A. §§ 1591, 18 PA

CSA 3012, the Pennsylvania Human Relations Act, as amended, 42 U.S. §§ 951, et

seq. (“PHRA”), and Pennsylvania state laws. Plaintiffs in August of 2020, each

Plaintiff filed an independent and unique Charge of Discrimination with the EEOC

and dual filed with the PHRC.

      The acts complained of in the instant Civil Action Complaint involve conduct

going back as far as 2013 and continuing on a regular basis. The comments and

conduct of Defendants began sexual harassment and ignorance of such unlawful

behavior and escalated to sexual assault and aiding and abetting the deplorable acts

of Defendant Halcovage, a self-proclaimed powerful man in Schuylkill County.

Defendant Halcovage’s sexist, predatory, and degrading comments and conduct

knew no bounds and his ability to control others had no bounds.

      Defendant Halcovage’s behavior included statements of physical attraction

such as, “You’re so beautiful,” “You’re so gorgeous… I bet everyone tells you that,”

“You are really a knock-out,” “You are a jaw dropper.” See DKT 1 ¶ 95. Defendant

Halcovages behavior, however, was not limited to unwanted “compliments.”

                                          5
         Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 6 of 19




Defendant Halcovage, also made comments, both in person and via email such as,

“thanks for letting me USE your wife for the last four hours.” insinuating he had been having

sex with Plaintiff Doe 2 and referring to “eggs with a special sauce…..hmmmm,” an attempt

at comparing eggs benedict, to male semen.

       The unlawful conduct however, was not limited to comments. It was often times

perpetrated under the ruse of being innocuous such as forcing Plaintiff Doe 3 to take a bite

of his sandwich or asking for a hug. Other times it was outright aggressive and forceful. By

way of example, Defendant Halcovage, on numerous occasions, pulled Plaintiff Doe into a

room and forced her to kiss him. The sexist and forced conduct only escalated from there to

the point of forced sexual acts.

       Defendants Roth and Bender’s behavior began as what might be argued as ignorance.

However, their personal observation of the events quickly demonstrated to Plaintiffs their

complacency and willingness to ignore the unlawful treatment of women within Defendant

SC. See DKT 1 ¶ 48, 50, 85, 118, 144, and 233-236. Plaintiff’s beliefs were confirmed when

Defendant Roth and Defendant Bender engaged in activity that was outright retaliation

against the Plaintiffs. See DKT 1 ¶ 220, 244, 378, 420, and 446.




II.    FACTS GIVING RISE TO THE NEED FOR PRELIMINARY RELIEF

       In 2020, Plaintiffs finally, each for their own reasons, and collectively

decided to take a stand to this unlawful and unhindered behavior. Immediately

                                             6
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 7 of 19




thereafter, the began experiencing significant retaliation and witness intimidation.

This behavior, sadly, was expected of Defendant Halcovage. However, it came as a

shock that, despite the admission that Defendant Halcovage had violated

Defendant SC’s Sexual Harassment Policy, the Conduct and Disciplinary Action

Policy, and the Physical and Verbal Abuse Policy, Defendant SC not only failed to

protect the Plaintiffs but participate in various acts of retaliation against Plaintiffs.

See Exhibit A.

      Specifically, since the filing of Plaintiff initial Charges, Plaintiffs have

continued to be subjected to severe and pervasive infringements on their rights,

including but not limited to violations of their Title VII right to be free from

retaliation. As such, on March 15, 2021, Plaintiffs each filed a supplemental

Charge of Discrimination with the EEOC. While Plaintiffs Supplemental Charges

contained identical material facts, those facts laid out seven months of comments

and conduct. Each of the supplemental Charges were over thirty pages and fifty-

eight (58) exhibits. See Exhibit B.



                                LEGAL ARGUMENT

I.    STANDARD FOR PRELIMINARY RELIEF

      Fed. R. Civ. P. 65 governs Injunctions and Restraining Orders. Rule 65(a)

states that the “court may issue a preliminary injunction only on notice to the


                                            7
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 8 of 19




adverse party.” Fed. R. Civ. P. 65(a). On July 30, 2019, Plaintiffs provided notice

to Defendant Sc, Roth, and Bender by serving a copy of their motion on

Defendants’ attorneys, Christopher Scott, Esq. and Thomas Heimbach, Esq., and

Defendant Halcovage’s attorney, Gerard Geiger, Esq., via email.

      The Third Circuit has suggested that the preservation of the status quo is the

“purpose” of preliminary relief, which enables the trial court “to attempt to

minimize the probable harm to legally protected interests between the time that the

motion for a preliminary injunction is filed and the time of the final hearing.”

Ortho Pharm. Corp. v. Amgen, Inc., 882 F.2d 806, 814 (3d Cir. 1989).

      Courts in the Third Circuit consider the following factors in determining

whether to grant preliminary relief: “(1) whether the movant has a reasonable

probability of success on the merits; (2) whether irreparable harm would result if

the relief sought is not granted; (3) whether the relief would result in greater harm

to the non-moving party; and (4) whether the relief is in the public interest.”

Swartzwelder v. McNeilly, 297 F.3d 228, 234 (3d Cir. 2002); P.C. Yonkers, Inc. v.

Celebrations the Party & Seasonal Superstore, LLC, 428 F.3d 504, 508 (3d Cir.

2005). As detailed below, Plaintiffs satisfy all of these factors.




                                           8
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 9 of 19




II.   PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF
      THEIR CLAIMS

      Plaintiffs assert eleven (11) causes of action in this matter: (1) Title VII

Discrimination; (2) Title VII Retaliation; (3) Title VII Hostile Work Environment;

(4) PHRA Discrimination; (5) PHRA Retaliation; (6) PHRA Aiding and Abetting;

(7) PHRA Hostile Work Environment; (8) Intentional Infliction of Emotional

Distress; (9) Negligent Infliction of Emotional Distress (alternative pleading); (10)

Violation of State Privacy Law; and (11) Negligent Hiring, Training, and

Supervision. See DKT 1.

      In order to satisfy the first factor necessary for preliminary relief, Plaintiffs

need not prove a flawless case; rather they only need to make a prima facie

showing of a reasonable probability of success on the merits of any one of their

causes of action. See Oburn v. Shapp, 521 F.2d 142, 148 (3d Cir. 1975). As

demonstrated in Plaintiffs’ Complaint, Plaintiffs have a significant likelihood of

success on the merits of every single one of their claims. Moreover, Defendants

retaliatory conduct between the filing of Charge of Discrimination in August 2020,

the Supplemental Charges of Discrimination on March 15, 2021, and of the Civil

Action Complaint on March 17, 2021, clearly demonstrates Plaintiffs’ likelihood

of success on the merits of their retaliation claims alone.




                                           9
       Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 10 of 19




III.   PLAINTIFFS HAVE SUFFERED AND WILL CONTINUE TO
       SUFFER IRREPARABLE HARM

       As a result of Defendants’ conduct, Plaintiffs have suffered and will

continue to suffer permanent psychological injury, ongoing Title VII and PHRA

violations, and ongoing retaliation for asserting their rights to equal employment

opportunity.

       To satisfy the second prong of the Third Circuit’s test for granting

preliminary relief, a plaintiff must demonstrate that, in the absence of an

injunction, the plaintiff will suffer harm that is both (1) irreparable, and (2)

immediate. Campbell Soup Co. v. ConAgra, Inc., 977 F2d 86, 91 (3d Cir. 1992)

(“A [plaintiff] has suffered irreparable injury when the harm cannot be remedied

by damages.”); Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir. 1994)

(“Economic loss does not constitute irreparable harm.”); ECRI v. McGraw- Hill,

Inc., 809 F.2d 223, 226 (3d Cir.1987) (A “plaintiff must make a clear showing that

irreparable harm will occur immediately.”).

       It has repeatedly been recognized by the federal courts at all levels that

violation of constitutional rights constitutes irreparable harm as a matter of law.

Elrod v. Burns, 427 U.S. 347, 373-74 (1976) (“The loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.”); Abu-Jamal v. Price, 154 F.3d 128, 136 (3d Cir. 1998) (holding loss of

First and Fourteenth Amendment freedoms unquestionably constitutes irreparable
                                           10
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 11 of 19




injury under preliminary injunction analysis); Miller v. Mitchell, 598 F.3d 139, 155

(3d Cir. 2010) (holding defendant’s retaliation for plaintiff’s exercise of First and

Fourteenth Amendment rights satisfies required showing of immediate irreparable

harm); Chamber of Commerce for Greater Philadelphia v. City of Philadelphia,

319 F.Supp.3d 773, 806 (E.D.Pa. 2018); American Freedom Defense Initiative v.

Southeastern Pennsylvania Transp. Auth., 92 F.Supp.3d 314, 329 (E.D.Pa. 2015).

       Additionally, a plaintiff can also show irreparable harm by demonstrating

“that there exists some cognizable danger of recurrent violation of” their legal

rights. United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953); City of Los

Angeles v. Lyons, 461 U.S. 95, 111 (1983); Anderson v. Davila, 125 F.3d 148, 164

(3d Cir. 1997) (“To show irreparable harm, the party seeking injunctive relief must

at least demonstrate ‘that there exists some cognizable danger of recurrent

violation’ of its legal rights.”).

       Additionally, courts “do not question that the deprivation of the ability of a .

. . plaintiff to prove his or her case can constitute irreparable injury.” Marxe v.

Jackson, 833 F.2d 1121, 1125 (3d Cir. 1987). The anti-retaliation provisions of

Title VII and the PHRA, for example, are intended to allow employees to seek

vindication of their statutory rights without fear of reprisal, and retaliatory

employment actions carry with them the risk that other similarly situated

employees will be deterred from protecting their own rights. See Holt v.


                                           11
           Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 12 of 19




Continental Group, Inc., 708 F.2d 87, 91 (2d Cir. 1983) (stating retaliatory adverse

employment action carries risk of deterring employees from protecting statutory

rights).

       Moreover, in Oshiver v. Court of Common Pleas, Court Administration, the

U.S. District Court for the Eastern District of Pennsylvania held that the “nervous

and emotional problems” that the plaintiff suffered and would continue to suffer as

a result of the defendant’s adverse employment actions against her “cannot be

cured by retrospective relief; and the plaintiff requires a preliminary injunction to

halt this continuing injury.” Oshiver, 469 F.Supp. 645, 653 (E.D.Pa. 1979).

       The Oshiver court further held that sex discrimination practiced by a

governmental entity constitutes irreparable harm:

       A further indication that plaintiff is suffering the irreparable injury
       required before a preliminary injunction may issue is that she has shown
       a substantial likelihood that she has been the victim of sex and/or age
       discrimination practiced by a governmental entity in violation of
       statutory command.

Id.

       Here, Plaintiffs have suffered and will continue to suffer immediate

irreparable harm absent a preliminary injunction. Defendants’ ongoing

retaliation will continue to violate Plaintiffs’ First and Fourteenth

Amendment rights, as well as their statutory rights to equal employment

opportunity under Title VII and the PHRA. Under the Supreme Court’s


                                          12
       Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 13 of 19




decision in Elrod, deprivation of constitutional rights, “for even minimal

periods of time, unquestionably constitutes irreparable injury.”

      Moreover, Defendants’ ongoing retaliation has been an attempt to

intimidate Plaintiffs into dropping their claims and dissuade others from

asserting their rights under the law. Under the Marxe case, such a

“deprivation of the ability of a plaintiff to prove his or her case can

constitute irreparable injury.”

      Additionally, Defendants’ ongoing retaliation and sex discrimination

has caused and will continue to cause Plaintiffs to suffer severe

psychological injuries. Plaintiffs have been forced to seek ongoing medical

care, including mental health counseling, treatment with therapists, and

prescription antidepressant and antianxiety medication as a result of

Defendants’ conduct. Plaintiffs’ psychological injuries have steadily

increased with each act of retaliation described in their Complaint.

Furthermore, Plaintiffs have attempted to avoid such harm by seeking leave

under the Family Medical Leave Act and repeatedly requesting a reasonable

accommodation pursuant to the Americans with Disabilities Act . However,

Defendants retaliation has included denial or those rights as well. See

Exhibit B. Under Oshiver, the “emotional problems” Plaintiffs suffered and




                                           13
       Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 14 of 19




will continue to suffer “cannot be cured by retrospective relief; and the

plaintiffs require a preliminary injunction to halt this continuing injury.”

      Finally, the prospective harm will be immediate because it will

literally occur tomorrow. Defendants became aware that Plaintiffs filed their

Complaint on March 15, 2021, Defendants notified Plaintiff Doe 3 and Doe

4 that her assignment and hours of work were to be changed later that day,

that Plaintiff Doe and Doe 2 direct report would thus change, to Defendant

Bender, and the changes are going to take effect on March 18, 2021.

      Therefore, absent a preliminary injunctive from the Court, Plaintiffs

will continue to suffer immediate irreparable harm.



IV.   THE BALANCE OF EQUITIES AND HARDSHIPS WEIGHS
      DECIDEDLY IN PLAINTIFFS’ FAVOR

      The balance of equities and hardships weighs heavily in Plaintiffs’

favor. As set forth above, without the requested preliminary relief, Plaintiffs

will continue to suffer irreparable harm. By contrast, the entry of a

temporary restraining order or preliminary injunction will result in no harm

to Defendants.

      Plaintiffs are only asking the Court to preserve the status quo as it

existed when Plaintiffs filed their Charges of Discrimination, Supplement

Charges, and Complaint on and to prevent Defendants from further
                                          14
       Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 15 of 19




retaliating against them. Defendants have no lawful interest in retaliating

against employees for exercising their rights under the law. Moreover, even

if the entry of a preliminary injunction were to cause some unanticipated

harm to Defendants, any “injury a defendant might suffer if an injunction

were imposed may be discounted by the fact that the defendant brought that

injury upon itself.” Novartis Consumer Health, Inc. v. Johnson & Johnson-

Merck Consumer Pharm. Co., 290 F.3d 578, 596 (3d Cir. 2002); see also

Pappan Enters., Inc. v. Hardee’s Food Sys., Inc., 143 F.3d 80 (3d Cir.

1998)(“The self-inflicted nature of any harm suffered by [the party opposing

the injunction] also weighs in favor of granting preliminary injunctive

relief.”); Opticians Ass’n v. Indep. Opticians, 920 F.2d 187, 197 (3d Cir.

1990) (stating same).

      Here, the balance of equities and hardships weighs heavily in

Plaintiffs’ favor and therefore this Court can readily grant Plaintiffs’ motion.



V.    IT IS IN THE PUBLIC INTEREST TO ENJOIN
      DEFENDANTS’ UNAUTHORIZED CONDUCT

      Where, as here, a party demonstrates the likelihood of success on the

merits and the existence of irreparable harm, “it almost always will be the

case that the public interest will favor” the granting of a preliminary



                                          15
        Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 16 of 19




injunction. American Tel. & Tel. Co. Winback & Conserve Program, Inc.,

42 F.3d 1421, 1427 n.8 (3d Cir. 1994).

       As to this case in particular, the public has an interest in allowing

County workers to vindicate their rights without fear of improper retaliation

by Defendants. The public interest lies in favor of enjoining Defendants’

unlawful conduct, and, accordingly, the issuance of preliminary relief is

warranted.

                                 CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court

grant their Motion for Preliminary Injunction and issue an Order preserving

the status quo and enjoining Defendants and their agents from changing

Plaintiffs’ job assignments, rates of pay, or otherwise retaliating against

Plaintiffs for filing this lawsuit.



                                        Respectfully submitted,
                                        DEREK SMITH LAW GROUP, PLLC

                                        _/s/ Catherine W, Smith, Esq. ________
Dated: March 17, 2021                   CATHERINE W. SMITH, ESQUIRE




                                           16
       Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 17 of 19




DEREK SMITH LAW GROUP, PLLC
CATHERINE W. SMITH, ESQUIRE
Attorney ID No. 316291
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
Catherine@dereksmithlaw.com
Attorneys for Plaintiffs

           IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
JANE DOE                                            : Civil Action No. 3:21-00477
                                                    :
                                                    : CIVIL ACTION FOR
                   Plaintiffs,                      : DECLARATORY
                                                    : JUDGMENT,
                                                    : INJUNCTIVE RELIEF, and
      v.                                            : DAMAGES
                                                    :
SCHYULKILL COUNTY, et al.,                          : JURY TRIAL DEMANDED
                                                    :
                   Defendants.                      :
                                                    :

       CERTIFICATION OF COUNSEL PRUSUANT TO FRCP 65(b)

      I certify pursuant to Fed. R. Civ. P. 65(b), on July 30, 2019, I gave notice to

Defendants of Plaintiffs’ Motion for Preliminary Injunction by emailing a copy to

Defendant SC, Roth and Bender’s attorneys, Christopher Scott, and Thomas

Heimbach, , and Defendant Halcovage’s attorney, Gerard Geiger, via email.

                                       Respectfully submitted,
                                       _/s/ Catherine W, Smith, Esq. ________
Dated: March 17, 2021                  CATHERINE W. SMITH, ESQUIRE

                                         17
       Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 18 of 19




DEREK SMITH LAW GROUP, PLLC
CATHERINE W. SMITH, ESQUIRE
Attorney ID No. 316291
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
Catherine@dereksmithlaw.com
Attorneys for Plaintiffs

           IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

                                                      :
JANE DOE                                              : Civil Action No. 3:21-00477
                                                      :
                                                      : CIVIL ACTION FOR
                    Plaintiffs,                       : DECLARATORY
                                                      : JUDGMENT,
                                                      : INJUNCTIVE RELIEF, and
      v.                                              : DAMAGES
                                                      :
SCHYULKILL COUNTY, et al.,                            : JURY TRIAL DEMANDED
                                                      :
                    Defendants.                       :
                                                      :


                         CERTIFICATION OF SERVICE

      I certify that on March 17, 2021, I filed the foregoing with the Clerk of

Court, which will then send a notification of such filing via the CM/ECF to all

counsel of record. I certify that I also I certify that emailed a copy of the

Complaint, Plaintiffs’ Motion for Preliminary Injunction to Defendant SC, Roth




                                           18
       Case 3:21-cv-00477-MEM Document 3 Filed 03/17/21 Page 19 of 19




and Bender’s attorneys, Christopher Scott, and Thomas Heimbach, and Defendant

Halcovage’s attorney, Gerard Geiger.

                                       Respectfully submitted,

                                       _/s/ Catherine W, Smith, Esq. ________
Dated: March 17, 2021                  CATHERINE W. SMITH, ESQUIRE




                                         19
